--------------------------------------------------------------------------------



Exhibit 10.3(b)

EXECUTION COPY


AMENDED AND RESTATED
CENTURYTEL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
2006 RESTATEMENT


Introduction


CenturyTel, Inc. hereby amends and restates the CenturyTel, Inc. Supplemental
Executive Retirement Plan 2000 Restatement, as amended (“Grandfathered Plan”)
effective January 1, 2005 to bring it into compliance with Internal Revenue Code
(“Code”) §409A and to make certain other amendments thereto. This Amended and
Restated CenturyTel, Inc. Supplemental Executive Retirement Plan 2006
Restatement shall hereinafter sometimes be referred to as the “Plan”.


With respect to each Participant, the Grandfathered Plan shall continue to apply
to amounts deferred in taxable years beginning before January 1, 2005 if before
January 1, 2005 the Participant had a legally binding right to be paid the
amount and the right to the amount was earned and vested, as provided in Reg.
§1.409A-6(a)(2). As provided in Reg. §1.409A-6(a)(3), the amounts deferred in
taxable years beginning before January 1, 2005 equals the present value as of
December 31, 2004 of the amount to which each Participant would be entitled
under the Grandfathered Plan if the Participant voluntarily terminated service
without cause on December 31, 2004 and received a payment of the benefits with
the maximum value available from the Grandfathered Plan on the earliest possible
date allowed under the Plan to receive a payment of benefits following the
termination of service, to the extent the right to the benefit is earned and
vested as of December 31, 2004. Notwithstanding the foregoing, for any
subsequent calendar year, the grandfathered amount may increase to equal the
present value of the benefit the Participant actually becomes entitled to,
determined under the terms of the Grandfathered Plan (including applicable
limits in the Code), as in effect on October 3, 2004, without regard to any
further services rendered by the Participant after December 31, 2004 or any
other events affecting the amount of or the entitlement to benefits (other than
a Participant’s election with respect to the time or form of an available
benefit). In addition, the Grandfathered Plan shall apply to the vested benefit
payable to a spouse or other beneficiary as of December 31, 2004, whether or not
the benefit was then in pay status.


The Committee shall compute and attach hereto the amounts deferred with respect
to each Participant, spouse or other beneficiary as of December 31, 2004 and
shall hold such benefits subject to the Grandfathered Plan, as if this Plan did
not exist. Any benefits not subject to the Grandfathered Plan shall be governed
by this Plan. In no case shall the same benefit be paid under both plans, and,
in this sense, any benefits payable under this Plan shall be offset by any
benefits payable under the Grandfathered Plan.


I.
Purpose of the Plan

 
1.01    This Plan is intended to provide CenturyTel, Inc. and its subsidiaries
with a method for attracting and retaining key employees, to provide a method
for recognizing the contributions of such personnel, and to promote executive
and managerial flexibility, thereby advancing the interests of CenturyTel, Inc.
and its stockholders, by providing retirement benefits in addition to those
provided under the general retirement programs of CenturyTel, Inc. The Plan is
not intended to constitute a qualified plan under Code §401(a) and is designed
to be exempt from the participation, vesting, funding and fiduciary
responsibility rules of ERISA. The Plan is intended to comply with Code §409A.


--------------------------------------------------------------------------------


 
II.
Definitions

 
As used in this Plan, the following terms shall have the meanings indicated,
unless the context otherwise specifies or requires:


2.01    ACCRUED BENEFIT" shall mean, as of Normal Retirement Date, an amount
equal to the basic monthly benefit to which a Participant is entitled in
accordance with Section 5.01 using his Average Monthly Compensation, Estimated
Social Security Benefit and Credited Service determined as of his Normal
Retirement Date. "Accrued Benefit", as of any given date other than Normal
Retirement Date, shall mean an amount equal to the basic monthly benefit to
which a Participant is entitled in accordance with Section 5:01 using his
Average Monthly Compensation, Estimated Social Security Benefit and Credited
Service as of such given date, in lieu of Normal Retirement Date.


2.02    "ACTUARIAL EQUIVALENT" shall mean the equivalent in value of the amounts
expected to be received under the Plan under different forms of payment or
commencing at different times.
 
For purposes of the determination of the present value of a Participant's
Accrued Benefit, actuarial equivalency shall be based upon an interest rate
equal to the annual rate of interest on 30-year United States Treasury
securities for the full calendar month preceding the January 1, April 1, July 1
and October 1 Plan quarter that contains the date of distribution, and the 1983
Group Annuity Mortality Table (50% male, 50% female) for pre-retirement and
post-retirement mortality.


For all other purposes, actuarial equivalency shall be based upon an interest
assumption of 5%, and the 1983 Group Annuity Mortality Table (50% male, 50%
female) for pre-retirement and post-retirement mortality.


2.03    "AVERAGE MONTHLY COMPENSATION" shall mean the average of the 36
consecutive months' Compensation of a Participant which produce the highest
average out of the last 120 months of participation. Any period of unpaid Leave
of Absence will be excluded for purposes of determining Average Monthly
Compensation, and periods of service preceding and following an unpaid Leave of
Absence may be combined. If a Participant's period of participation is less than
36 months, Average Monthly Compensation shall be determined utilizing all of the
Participant's months of service. If a Participant ceases to be a Participant for
at least 1 year and thereafter again becomes a Participant, he shall be treated
as a new Participant who had not been a Participant previously for purposes of
computing Average Monthly Compensation for periods after his new Participation
date.

2

--------------------------------------------------------------------------------


 
2.04    "BENEFIT SERVICE" shall mean employment for which a Participant is
entitled to receive service credit for accrual of benefits under the Plan in
accordance with the provisions of Article IV. If a Participant ceases to be a
Participant for at least 1 year and thereafter again becomes a Participant, he
shall be treated as a new Participant who has not been a Participant previously
for purposes of computing Benefit Service for periods after his new
participation date.


2.05    "BOARD OF DIRECTORS" shall mean not less than a quorum of the whole
Board of Directors of CenturyTel, Inc.
 
2.06    "CHANGE IN CONTROL" shall mean the occurrence of any of the following:
 
(a)    the acquisition by any person of beneficial ownership of 30% or more of
the outstanding shares of the common stock, $1.00 par value per share (the
"Common Stock") of CenturyTel, Inc., or 30% or more of the combined voting power
of CenturyTel, Inc.'s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:


(i)     any acquisition (other than a Business Combination (as defined below)
which constitutes a Change of Control under paragraph (c) below) of Common Stock
directly from CenturyTel, Inc.,


(ii)    any acquisition of Common Stock by CenturyTel, Inc. or its subsidiaries,


(iii)    any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by CenturyTel, Inc. or any corporation
controlled by CenturyTel, Inc., or


(iv)    any acquisition of Common Stock by any corporation pursuant to a
Business Combination that does not constitute a Change of Control under
paragraph (c) below; or


(b)    individuals who, as of January 1, 2006, constitute the Board of Directors
of CenturyTel, Inc. (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by CenturyTel, Inc., Inc.'s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered a member of the Incumbent Board, unless such
individual's initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board; or

3

--------------------------------------------------------------------------------


 
(c)    consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
CenturyTel, Inc.), or sale or other disposition of all or substantially all of
the assets of CenturyTel, Inc. (a "Business Combination");provided, however,
that in no such case shall any such transaction constitute a Change of Control
if immediately following such Business Combination:


(i)    the individuals and entities who were the beneficial owners of
CenturyTel, Inc.'s outstanding Common Stock and CenturyTel, Inc.'s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of Common Stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the "Post-Transaction Corporation"), and


(ii)    except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either CenturyTel, Inc., the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of Common Stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of each corporation, and


(iii)    at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or


(d)    approval by the shareholders of CenturyTel, Inc. of a complete
liquidation or dissolution of CenturyTel, Inc..


For purposes of this definition, the term "person" shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that "person" shall not include an underwrite
temporarily holding a security pursuant to an offering of the security.

4

--------------------------------------------------------------------------------


 
2.07    "COMMITTEE" shall mean 3 or more members of the Board of Directors as
described in Section 17.01 of the Plan, or the Board of Directors if no
Committee has been appointed.


2.08    "COMPANY" shall mean CenturyTel, Inc., any Subsidiary thereof, and any
affiliate designated by the Company as a participating employer under this Plan.


2.09    "COMPENSATION" shall mean the sum of a Participant's Salary and
Incentive Compensation for a particular month.


2.10    “DISABLED” OR “DISABILITY” shall mean that, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, a Participant is (i) unable to engage in any substantial gainful
activity or (ii) receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s Employer. A Participant will be deemed disabled if determined to
be disabled in accordance with the Employer’s disability program, provided that
the definition of disability under such disability insurance program complies
with the definition in the preceding sentence. Also, a Participant will be
deemed disabled if determined to be totally disabled by the Social Security
Administration.


2.11    "EFFECTIVE DATE" of this Plan shall mean January 1, 2005 for
Participants employed and participating in the Plan as of such date, except as
may otherwise be provided in specific Articles or Sections hereof.
Notwithstanding the foregoing, the amendments contained in this Plan shall not
apply to any deferrals governed by the Grandfathered Plan.


2.12    "EMPLOYER" shall mean CenturyTel, Inc., any Subsidiary thereof, and any
affiliate designated by the Company as a participating employer under this Plan.


2.13    “ERISA” shall mean the Employee Retirement Security Act of 1974, as
amended.


2.14    "ESTIMATED SOCIAL SECURITY BENEFIT" shall mean the monthly primary
insurance amount calculated to be available at age 65 based on the Social
Security law in effect on the Participant's Normal Retirement Date or an earlier
date of determination. The primary insurance amount of a Participant who
terminates prior to Normal Retirement Date shall be based on the assumption that
the Participant earns no compensation between his termination date and his
Normal Retirement Date.


2.15    "INCENTIVE COMPENSATION" shall mean the monthly equivalent of the amount
awarded to a Participant under the Company's Key Employee Incentive Compensation
Plan, or other incentive compensation arrangement maintained by the Company,
including the amount of any stock award in its cash equivalent at the time of
conversion of the award from cash to stock. A Participant's Incentive
Compensation shall be determined on a monthly basis by dividing the amount of
the Incentive Compensation award by the number of months to which the award
relates. Each award of Incentive Compensation shall, for purposes of this Plan,
be allocated to the month or months to which the award relates, i.e., that
period of time during which the award was earned.

5

--------------------------------------------------------------------------------


 
2.16    "LEAVE OF ABSENCE" shall mean any extraordinary absence authorized by
the Employer under the Employer's standard personnel practices.


2.17    "NORMAL RETIREMENT DATE" shall mean the first day of the month
coincident with or next following a Participant's 65th birthday.


2.18    "PARTICIPANT" shall mean any officer of the Employer who is granted
participation in the Plan in accordance with the provisions of Article III.


2.19    "PLAN" shall mean this Amended and Restated CenturyTel, Inc.
Supplemental Executive Retirement Plan 2006 Restatement.


2.20    “RETIREMENT PLAN” shall mean the CenturyTel Retirement Plan.


2.21    "SALARY" shall mean the monthly equivalent of a Participant's base rate
of pay, exclusive, however, of bonus payments, overtime payments, commissions,
imputed income on life Insurance, vehicle allowances, relocation expenses,
severance payments, and any other extra Compensation.


2.22    “SPECIFIED EMPLOYEE” shall mean a Participant who is a key employee (as
defined in Code §416(i) and the regulations thereunder without regard to Code
§416(i)(5)) of the Company if any of its stock is publicly traded on an
established securities market or otherwise as of the Participant’s separation
from service. A Participant is a key employee if the Participant meets the
requirements of Code §416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with
regulations thereunder and disregarding Code §416(i)(5)) at any time during the
12-month period ending on any December 31 identification date.


2.23    "SUBSIDIARY" shall mean any corporation in which CenturyTel, Inc. owns,
directly or indirectly through subsidiaries, at least 50% of the combined voting
power of all classes of stock.


2.24    "VESTING SERVICE" shall mean employment for which a Participant is
entitled to receive service credit for vesting in benefits under the Plan in
accordance with the provisions of Article IV.


III.
Participation



3.01    Any employee who is either one of the officers of the Company in a
position to contribute materially to the continued growth and future financial
success of the Company, or one who has made a significant contribution to the
Company's operations, thereby meriting special recognition, shall be eligible to
participate provided the following requirements are met:

6

--------------------------------------------------------------------------------


 
(a)    The officer is employed on a full-time basis by the Company and is
compensated by a regular salary; and


(b)    The coverage of the officer is duly approved by the Committee.


3.02    If a Participant who retired or otherwise terminated employment is
rehired, he shall not again become a Participant in the Plan unless the coverage
of the officer is again duly approved by the Committee.


3.03    It is intended that participation in this Plan shall be extended only to
those officers who are members of a select group of management or highly
compensated employees, as determined by the Committee.


3.04    Any officer who is currently a Participant in the Grandfathered Plan as
of the effective date of this Plan shall continue to be a Participant in the
Plan as amended and restated, subject, however, to the right of the Committee to
exclude the Participant from participation in future years.


IV.
Vesting Service and Benefit Service.



4.01    For a Participant whose effective date of participation in the Plan, as
designated by the Committee, is prior to January 1, 2000, Vesting Service for
vesting of benefits hereunder, and Benefit Service for purposes of accrual of
benefits hereunder, shall be credited for each year of employment with the
Company, calculated in completed years and months regardless of the number of
hours worked. Vesting Service and Benefit Service will include all years of
service with the Company, including years of service prior to becoming an
officer of the Company, years of service following Normal Retirement Date, and
years of service with any Subsidiary or any affiliate designated by the Company
as a participating employer under this Plan. In addition, periods of Leave of
Absence shall count as periods of Vesting Service and Benefit Service. A
fraction of a year of Vesting Service and Benefit Service will be given for
completed months during the year of termination of employment of a Participant.


4.02    For a Participant whose effective date of participation in the Plan, as
designated by the Committee, is on or after January 1, 2000, Vesting Service and
Benefit Service will only be credited for years commencing as of the year in
which the Participant's participation in the Plan is effective, and will not
include years prior to the Participant's effective date of participation in the
Plan.


4.03    Notwithstanding the provisions of Sections 4.01 and 4.02, a Participant
who terminates employment with the Company and is subsequently re-hired, or a
Participant who ceases to actively participate in the Plan for any other reason,
shall receive credit for purposes of Vesting Service and Benefit Service for his
service after his re-employment or cessation of active participation only for
such periods of service during which he is an active participant in the Plan. A
Participant shall not receive service credit after his re-employment or
cessation of active participation for periods of service during which he is not
an active participant in the Plan.

7

--------------------------------------------------------------------------------


 
4.04    At the discretion of the Committee, service with a predecessor employer
may be credited for purposes of vesting or benefit accrual under this Plan. If
any such service is credited to a Participant for benefit accrual purposes, the
benefit payable under this Plan shall be reduced by any benefit payable from the
prior employer. The Committee shall make a determination whether any service
with a predecessor employer will be credited to a Participant prior to the
Participant's commencement of participation in this Plan, and such
determination, once made, shall be irrevocable. If no determination is made by
the Committee prior to a Participant's commencement of participation in this
Plan, service with a predecessor employer by such Participant shall not be
credited for any purpose under this Plan.


V.
Normal Retirement



5.01    Subject to the provisions of Articles XIV and XV, the monthly retirement
benefit payable to a Participant on his Normal Retirement Date shall be equal to
(a) plus (b) less (c) less (d) plus (e) less (f), where:


(a)    is 3% of Average Monthly Compensation multiplied by Benefit Service, not
greater than 10 years.


(b)    is 1% of Average Monthly Compensation multiplied by Benefit Service, for
Benefit Service years greater than 10 years and not greater than 25 years.


(c)    is 4% of Estimated Social Security Benefit, multiplied by Benefit
Service, not greater than 25 years.


(d)    the benefit provided under Section 6.1(a)(iv) of the Retirement Plan.


(e)    the sum of the amounts determined pursuant to Sections 6.1(a)(i) and (ii)
of the Retirement Plan, computed without taking into account the limitations
contained in Sections 5.7 and 2.14(d). Years of Credited Service will be
determined under Section 2.46 of the Retirement Plan.


(f)    the benefit payable under Sections 6.1(a)(i), (ii) and (iii) of the
Retirement Plan and Article IV of the CenturyTel, Inc. Supplemental Defined
Benefit Plan.


5.02    The normal form of payment of a Participant's normal retirement benefit
shall be an annuity payable for the life of the Participant.

8

--------------------------------------------------------------------------------


 
5.03    The amount of monthly benefit payable to a Participant, as computed
under Section 5.01, shall be increased annually to reflect increases in cost of
living, at a rate of 3% per annum, starting with the year of benefit
commencement. This increase shall take into effect as of January 1 of each year;
provided, however, that the initial amount of increase for a Participant who
commences receiving distributions in a year, effective as of the following
January 1, shall be pro-rated, based on the number of months in such year during
which the Participant received distributions. The 3% annual increase will be
calculated with regard to Sections 5.01(a), (b) and (c) only.


VI.
Late Retirement



6.01    If a Participant remains employed beyond his Normal Retirement Date, his
late retirement date will be the first day of the month coincident with or next
following his actual date of retirement, subject to the provisions of Articles
XIV and XV.


6.02    A Participant's late retirement benefit will be calculated in accordance
with Sections 5.01, based on his Average Monthly Compensation and Benefit
Service as of his late retirement date. His Estimated Social Security Benefit
will be computed as of his Normal Retirement Date based on the Social Security
law in effect on such date.


VII.
Early Retirement,



7.01    A Participant who has attained age 55, and who has completed 10 or more
years of Benefit Service, is eligible for early retirement. An eligible
Participant's early retirement date is the first day of the month coincident
with or next following the date he terminates employment, subject of Articles
XIV and XV.


7.02    A Participant who has completed ten 10 years of Benefit Service as of
the date of his termination of employment, but who has not yet attained age 55
as of such date, shall be eligible for early retirement upon attainment of age
55. Such Participant's early retirement date shall be the first day of the month
coincident with or next following the date on which he attains age 55, subject
to the provisions of Articles XIV and XV.


7.03    A Participant's early retirement benefit is 100% of his Accrued Benefit
computed as of his early retirement date calculated as if it were payable at his
Normal Retirement Date. An active Participant’s early retirement benefit shall
be equal to his Accrued Benefit payable at his Normal Retirement Date under
Sections 5.01(a), (b) and (c) reduced for early retirement in accordance with
Section 7.04, 7.05 or 7.06, less the benefit payable under Section 6.1(a)(iv) of
the Retirement Plan reduced according to Section 6.2 of the Retirement Plan,
plus the benefit payable under Section 5.01(e) reduced according to Section 6.2
of the Retirement Plan, less the benefit payable under Section 5.01(f) reduced
for early retirement according to Section 6.2 of the Retirement Plan. A
terminated Participant’s early retirement benefit shall be equal to his Accrued
Benefit payable at his Normal Retirement Date under Sections 5.01(a), (b) and
(c) reduced for early retirement according to Section 7.04, 7.05 or 7.06, less
the benefit payable under Section 6.1(a)(iv) of the Retirement Plan reduced
according to Section 6.6 of the Retirement Plan, plus the benefit payable under
Section 5.01(e) reduced according to Section 6.6 of the Retirement Plan, less
the benefit payable under Section 5.01(f) reduced for early retirement according
to Section 6.6 of the Retirement Plan.

9

--------------------------------------------------------------------------------


 
7.04    Upon early retirement, a Participant who has attained age 55 and has
completed 10 or more but fewer than 15 years of Benefit Service shall receive
his Accrued Benefit computed under Section 7.03 on his early retirement date
reduced according to the following schedule:
 
Age at Commencement
Percentage of Accrued Benefit
   
55
50%   
56
53⅓%
57
56⅔%
58
60%   
59
63⅓%
60
66⅔%
61
73⅓%
62
80%   
63
86⅔%
64
93⅓%
65
100%      



7.05    Upon early retirement, a Participant who has attained age 55 and has
completed 15 or more but fewer than 25 years of Benefit Service shall receive
his Accrued Benefit computed under Section 7.03 on his early retirement date
reduced according to the following schedule:


Age at Commencement
Percentage of Accrued Benefit
   
55
70%
56
73%
57
76%
58
79%
59
82%
60
85%
61
88%
62
91%
63
94%
64
97%
65
100%  



7.06    Upon early retirement, a Participant who has attained age 55 and has
completed 25 or more years of Benefit Service shall receive his Accrued Benefit
computed under Section 7.03 on his early retirement date reduced according to
the following schedule:
 
10

--------------------------------------------------------------------------------


 
Age at Commencement
Percentage of Accrued Benefit
   
55
80%
56
82%
57
84%
58
86%
59
88%
60
90%
61
92%
62
94%
63
96%
64
98%
65
100%  



VIII.
Disability



8.01    A Participant who becomes Disabled prior to retirement or termination of
service will be entitled to a Disability benefit computed in accordance with
Section 8.02.


8.02    A Participant's Disability benefit will be calculated in accordance with
Sections 5.01(a), (b) and (c) based on (1) his Average Monthly Compensation
projected to Normal Retirement Date assuming his Compensation as of the date of
his Disability remains constant, (2) his projected service to Normal Retirement
Date and (3) his Estimated Social Security Benefit based on the Social Security
law in effect on the date of his Disability, less the amount determined under
Section 5.01(d), plus the amount determined under Section 5.01(e) less the
amount determined under Section 5.01(f) in accordance with Section 6.4 of the
Retirement Plan. If a Participant subsequently participates in the Plan, such
Participant's service attributable to his subsequent participation shall not be
credited for any purpose under the Plan so that there will be no double counting
taking into account (2) above.


8.03    A Participant’s disability benefit shall commence on his Normal
Retirement Date, provided that if the Participant’s Disability was caused by or
contributed to by mental disorders or medical or surgical treatment of mental
disorders, his disability benefit shall commence on the later of his 55th
birthday or 2 years after he became mentally Disabled, reduced as provided in
Sections 7.05 or 7.06, if applicable, or otherwise as provided in Section 7.03,
subject to the provisions of Articles XIV and XV.


IX.
Death Benefit



9.01    Upon the death of a Participant who is actively employed or on Leave of
Absence at the time of his death, or who has retired or become Disabled and has
not commenced receiving benefit payments hereunder, the Participant's
beneficiary (as determined under Section 9.05) will be entitled to receive a
monthly death benefit determined in accordance with Section 9.02.

11

--------------------------------------------------------------------------------


 
9.02    The monthly death benefit payable under Section 9.01 to the beneficiary
of a Participant shall be equal to (a) less (b) less (c), where:



 
(a)
is 36% of Average Monthly Compensation projected to his Normal Retirement Date
assuming his Compensation as of his date of death remains constant until his
Normal Retirement Date.




 
(b)
the amount of Estimated Social Security Benefit, based on the Social Security
law in effect as of the date of his death or age 65, if earlier, received by the
beneficiary, or to which the beneficiary may be entitled, as determined by the
Committee.




 
(c)
the death benefit attributable to Section 6.1(a)(iv) of the Retirement Plan.



9.03    Upon the death of a Participant who has terminated employment prior to
death for reasons other than retirement or Disability, and who was 100% vested
under the vesting schedule contained in Section 10.01 at the time of termination
of employment, the Participant's beneficiary (as determined under Section 9.05)
will be entitled to receive a monthly death benefit computed as follows:
 

 
50% of the Accrued Benefit of the Participant as of his date of termination of
employment.
 



9.04    Subject to the provisions of Articles XIV and XV, the monthly death
benefit determined under Section 9.01 or 9.03 shall commence as of the date on
which the Participant would have reached the Normal Retirement Date applicable
to the Participant, or date of death, if later; provided, however, that the
benefit payable to the surviving spouse of the Participant shall commence on the
date specified in Sections 7.04, 7.05, 7.06 or 10.02.


9.05    The beneficiary of a Participant who is married on the date of his death
shall be his spouse. The beneficiary of an unmarried Participant shall be his
living children as of his date of death.


9.06    The death benefit shall be paid to the surviving spouse, if any, of the
Participant for the surviving spouse’s life. If the Participant is unmarried at
the date of death, or if the surviving spouse dies subsequent to the
Participant's death, the death benefit shall be paid to the Participant's
surviving child or children (or legal representative of any minor child) in
equal shares. The death benefit payable to a child shall terminate upon the
later of the child's attainment of age 19 or age 23, if a full-time student at
an accredited educational institution, and such share shall thereafter revert to
and be payable equally to the remaining surviving children of the Participant
until the interest of each such surviving child has terminated.


9.07    If a Participant has no surviving spouse or children at the date of the
Participant’s death, no death benefit shall be paid under this Plan.

12

--------------------------------------------------------------------------------


 
X.
Termination of Service



10.01    If a Participant terminates service prior to death, Disability or
retirement, his Accrued Benefit shall be vested in accordance with the following
schedule:


Years of Vesting Service
Vested %
   
less than 5
0 %
5 or more
100%



10.02    A Participant's vested Accrued Benefit is computed as if it were
payable at his Normal Retirement Date. If the Participant does not meet the
service requirements of Sections 7.01 or 7.02, his Vested Accrued Benefit is
payable at his Normal Retirement Date. If a Participant meets the service
requirements for early retirement pursuant to Section 7.01 or 7.02, his benefit
shall commence on the first day of the month coincident with or next following
the date of termination of employment, reduced as provided in Section 7.04, 7.05
or 7.06, as applicable. The provisions of this Section 10.02 are subject to the
provisions of Articles XIV and XV.
 
XI.
Change in Control



11.01    Notwithstanding anything to the contrary in this Plan or in any
applicable law or regulation, upon the earlier of (i) the occurrence of a Change
in Control, (ii) the date that any person or entity submits an offer or proposal
to the Company that results in or leads to a Change in Control (whether by such
person or any other person) or (iii) the date of the public announcement of a
Change in Control or an offer, proposal or proxy solicitation that results in or
leads to a Change in Control (whether by the person or entity making such
announcement or any other person) (the earliest of such dates being hereinafter
referred to as the "Effective Date"), the Accrued Benefit of each Participant
(other than any Participant whose service as an employee was terminated prior to
full vesting of his Accrued Benefit under Section 10.01) and the benefits
conferred under this Section shall automatically vest and thereafter may not be
adversely affected in any matter without the prior written consent of the
Participant. Notwithstanding anything to the contrary in this Plan, upon the
occurrence of a Change in Control any Participant who is then employed by
CenturyTel, Inc. or its subsidiaries ("Active Participants") shall have an
irrevocable right to receive, and the Company shall be irrevocably obligated to
pay, a lump sum cash payment in an amount determined pursuant to this Section
if, during a period commencing upon the Effective Date and ending on the third
anniversary of the occurrence of the Change in Control, the Active Participants
voluntarily or involuntarily separates from service (“Termination”). The lump
sum cash payment payable to Active Participants under this Section (the "Lump
Sum Payment") shall be paid on the date of Termination, subject to the
provisions of Articles XIV and XV.

13

--------------------------------------------------------------------------------


 
11.02
The amount of each Lump Sum Payment shall be determined as follows:



(a)    With respect to any Active Participant who, after giving effect to the
terms of Subsection (d) below, is eligible as of the date of Termination to
receive benefits under Articles V or VI of this Plan, the Lump Sum Payment shall
equal the Present Value (as defined below) of the stream of payments to which
such participant would have otherwise been entitled to receive immediately upon
Termination in accordance with Articles V or VI of this Plan (assuming such
benefits are paid in the form of a lifetime annuity), based upon such
participant's Average Monthly Compensation, Estimated Social Security Benefit
and Benefit Service as of the date of Termination, without giving effect to any
salary reductions that gave rise to such Termination, but after giving effect to
the terms of Subsection (d) below.
 
(b)    With respect to any Active Participant who, after giving effect to the
terms of Subsection (d) below, is not eligible as of the date of Termination to
receive benefits under Articles V, VI or VII of this Plan, the Lump Sum Payment
shall equal the product of (1) the Present Value, calculated as of age 65, of
the stream of payments to which such participant would have otherwise been
entitled to receive at age 65 in accordance with the terms of this Plan based on
the same assumptions and terms set forth in subsection (a) above, multiplied
times (2) such discount factor as is necessary to reduce the amount determined
under (1) above to its present value, it being understood that in calculating
such discount factor, no discount shall be applied to reflect the possibility
that such participant may die prior to attaining age 65.
 
(c)    With respect to any Active Participant who, after giving effect to the
terms of subsection (d) below, is eligible as of the date of Termination to
receive benefits under Article VII of the Plan, the Lump Sum Payment shall equal
the greater of (1) the Present Value of the stream of payments to which such
Participant would have otherwise been entitled to receive immediately upon
Termination in accordance with Article VII of this Plan, based upon the
assumptions and terms set forth in subsection (a) above, or (2) the Present
Value, calculated as of age 65, of the stream of payments to which such
Participant would otherwise be entitled to receive at age 65 in accordance with
this Plan, determined in the same manner and subject to the same assumptions and
terms set forth in subsection (b) above.


(d)    In calculating the Lump Sum Payment due to any Active Participant under
this Section, the number of years of Benefit Service of the Active Participant
shall be deemed to equal the number of years determinable under the other
sections of this Plan plus three years and the Active Participant's age shall be
deemed to equal his actual age plus three years; provided, however, that in no
event shall the provisions of this Subsection be applicable if the application
thereof will reduce the Active Participant's Lump Sum Payment from the amount
that would otherwise be payable with the addition of less than three years of
service, age or both.

14

--------------------------------------------------------------------------------


 
(e)    As used in this Section with respect to any amount, the "Present Value"
of such amount shall mean the discounted value of such amount that is determined
by making customary present value calculations in accordance with generally
accepted actuarial principles, provided that (1) the discount interest rate
applied in connection therewith shall equal the interest rate for AAA rated, tax
exempt Insured Revenue Bonds with Five Year maturity as quoted by the Bond
Market Association (BMA) as of the first day of the calendar quarter for which
the calculations are performed or, in the event such index is no longer
published, any similar index for comparable municipal securities and (2) the
mortality tables applied in connection therewith shall be "1983 Group Annuity
Mortality Table (50% male/50 female) " as prescribed by the Pension Benefit
Guaranty Corporation or any successor table prescribed by such organization.
 
11.03    Notwithstanding anything to the contrary in this Plan, upon the
occurrence of a Change in Control Event as defined in Reg. §1.409A-3(g)(5)(i),
each Participant who has already begun to receive periodic payments under this
Plan ("Retired Participants") shall have an irrevocable and unconditional right
to receive, and the Company shall be irrevocably and unconditionally obligated
to pay, a lump sum payment in an amount equal to the present value of the
Participant's future stream of payments which would otherwise be payable under
this Plan. The Company shall offer to assist such Participant in purchasing at
such Participant's cost an annuity for the benefit of such Participant.


11.04    Notwithstanding anything to the contrary in this Plan, upon the
occurrence of Change in Control as defined in Reg. §1.409A-3(g)(5)(i), any
Participant (other than a Retired Participant) who is then a former employee of
the Company or its subsidiaries whose Accrued Benefit is vested under Section
10.01 ("Inactive Participants") shall have an irrevocable and unconditional
right to receive, and the Company shall be irrevocably and unconditionally
obligated to pay, a lump sum payment in an amount determined in the manner
provided in Section 11.02(b) or (c), as applicable; provided, however, that no
Inactive Participant will be entitled to the benefits of Section 11.02(d).


XII.
Form of Benefit Payment



12.01    The normal form of benefit payment for a Participant who is not married
on his benefit commencement date is an annuity payable monthly for the lifetime
of the Participant or in the case of a Participant who is married on his benefit
commencement date, the normal form of benefit payment is an Actuarially
Equivalent annuity payable monthly for the lifetime of the Participant and a
survivor annuity payable monthly to the spouse (if living) upon the
Participant’s death which is 50% of the amount of the amount of the annuity
payable during the lifetime of the Participant, in each case payable in
accordance with the Company's standard payroll practices with payments
commencing as of the first day of the month following the Participant’s benefit
commencement date.

15

--------------------------------------------------------------------------------


 
12.02    A Participant may, before any annuity payment has been made, elect the
optional form of payment which is the Actuarial Equivalent of a Participant's
basic monthly pension, which shall commence at the time specified in Sections
12.01. The optional form of payment is as follows:
 
Alternative Joint and Survivor Annuity.
 
(a)    Under an Alternative Joint and Survivor Annuity, a reduced amount shall
be payable to the Participant for his lifetime. The beneficiary, whether or not
the Participant’s spouse, if surviving at the Participant’s death, shall be
entitled to receive thereafter a lifetime survivor benefit in an amount equal to
100% of the reduced amount that had been payable to the Participant. If the
beneficiary is not the Participant’s spouse who is entitled to a 50% survivor
annuity under Section 12.01, the Participant may elect that the survivor annuity
be 50% of the reduced amount payable to the Participant.
 
(b)    The reduced amount payable to the retired Participant shall be the
Actuarial Equivalent of the amount determined under Articles V, VI, VII, VIII or
X, as the case may be. The appropriate actuarial factor shall be determined for
any Participant and his beneficiary as of the commencement date of the
Participant’s benefit.
 
(c)    If the Participant designates any individual other than his spouse as his
beneficiary, the annual amount of the Participant’s annuity under the
Alternative Joint and Survivor Annuity shall not be less than 50% of the annual
benefit calculated as a single life annuity, and the beneficiary’s survivor
annuity under the Alternative Joint and Survivor Annuity shall be reduced to the
extent necessary to reflect any adjustment required by this paragraph (c) in the
amount of the Participant’s annuity under the Alternative Joint and Survivor
Annuity.


XIII.
Reemployment of Participants



13.01    If a Participant who retired or otherwise terminated employment for any
reason and commenced receiving benefits under the Plan is later rehired by the
Company, benefit payments shall continue as if the Participant had not been
rehired. The Participant’s benefits upon his subsequent retirement or
termination of employment for any reason shall be determined as follows:


(a)    If a Participant retires on his Normal Retirement Date, the monthly
retirement benefit shall be determined pursuant to Article V, reduced by the
Actuarial Equivalent of the benefit payments the Participant previously
received.


(b)    If a Participant remains employed beyond his Normal Retirement Date, the
late retirement benefit payable to a Participant upon his late retirement shall
be determined pursuant to Article VI, reduced by the Actuarial Equivalent of the
benefit payments the Participant previously received.

16

--------------------------------------------------------------------------------


 
(c)    If a Participant retires prior to his Normal Retirement Date and is
eligible for early retirement according to Section 7.01 or 7.02, the early
retirement benefit payable to a Participant shall be determined pursuant to
Section 7.03, 7.04, 7.05 or 7.06, reduced by the Actuarial Equivalent of the
benefit payments the Participant previously received.


(d)    The benefit payable under paragraphs (a) through (c) above shall not be
less than the amount he received from his previous retirement or from his
previous termination of employment for any reason.


(e)    The benefit payable under paragraphs (a) through (c) above shall be in
the same form as the Participant was receiving.


XIV.
Acceleration of Payments.

 
14.01    Notwithstanding any other provision of this Plan, if the single sum
value of the Participant’s, Beneficiary’s or Spouse’s benefit is $10,000 or
less, such amount shall be paid in one lump sum to the person entitled to
payment on the date the first annuity payment would otherwise be paid under this
Plan. Such payment is mandatory.
 
14.02    If at any time the Plan fails to meet the requirements of Code §409A,
an amount equal to the amount required to be included in the Participant’s
income as a result of the failure to comply with the requirements of Code §409A
shall be paid to the Participant in one lump sum on the first day of the month
following the Company’s determination that the failure has occurred.
 
14.03    If the Plan receives a domestic relations order as defined in Code
§414(p)(1)(B) and ERISA §206(d)(3)(B)(ii), the Committee shall accelerate the
time or schedule of a payment to an individual other than the Participant in
order to fulfill such order, provided that the provisions of ERISA §206(d)(3)(C)
through (F) shall apply as if this Plan were governed by Part 2 of Title I of
ERISA.
 
14.04    The Committee shall accelerate the time or schedule of a payment under
the Plan as may be necessary to comply with a certificate of divestiture as
defined in Code §1043(b)(2).
 
XV.
Delay of Payments

 
15.01    A payment otherwise due hereunder shall be delayed to a date after the
designated payment date under the following circumstances:


(a)    Notwithstanding any other provision hereof, payments shall commence upon
separation from service of a Specified Employee for reasons other than death or
Disability on the date that is the first day of the seventh month following the
date of the Specified Employee’s separation from service (or, if earlier, the
date of death of the Specified Employee). On the first day of such seventh month
or on the first day of the month following the earlier death of the Specified
Employee, the Specified Employee or his estate, Spouse or beneficiary, as the
case may be, shall be paid the amount to which he normally would be entitled on
such date plus the amounts which would have been previously paid to him but for
the fact that he was a Specified Employee. Nevertheless, for all other purposes
of this Plan, the payments shall be deemed to have commenced on the date they
would have had the Participant not been a Specified Employee.

17

--------------------------------------------------------------------------------


 
(b)    Notwithstanding any other provision hereof, a Participant shall not have
separated from service with the Company on account of termination of employment
for reasons other than death if he would not be counted as having experienced a
termination of employment under Reg. §1.409A-1(h)(1)(i) or under the 20% safe
harbor rule for employees or the 50% safe harbor rule for nonemployees under
Reg. §1.409A-11(h)(1)(ii).


(c)    Payments that would violate loan covenants or other contractual terms to
which the Company is a party, where such a violation would result in material
harm to the Company (in such case, payment will be made at the earliest date at
which the Company reasonably anticipates that the making of the payment will not
cause such violation, or such violation will not cause material harm to the
Company).


(d)    Payment where the Company reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable law, provided
that the payment shall be made at the earliest date at which the Company
reasonably anticipates that the making of the payment will not cause such
violation. (The making of a payment that would cause inclusion in gross income
or the application of any penalty provision or other provision of the Code is
not treated as a violation of applicable law).


(e)    Payments the deduction for which the Company reasonably anticipates would
be limited by the application of Code §162(m) (in such case, payment will be
made at either the earliest date at which the Company reasonably anticipates
that the deduction of the payment will not be so limited or the calendar year in
which the Participant separates from service).


(f)    Payment may also be delayed upon such other events and conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.


XVI.
Additional Restrictions on Benefit Payments



16.01    In no event will there be a duplication of benefits payable under the
Plan because of employment by more than one participating Employer.

18

--------------------------------------------------------------------------------


 
XVII.
Administration and Interpretation



17.01    The Plan shall be administered by the Board of Directors through a
Committee which shall consist of three or more members of the Board of Directors
of the Company. No individual who is or has ever been a participant or eligible
to receive payments under this Plan shall be designated as a member of the
Committee. The Committee shall have full power and authority to interpret and
administer the Plan and, subject to the provisions herein set forth, to
prescribe, amend and rescind rules and regulations and make all other
determinations necessary or desirable for the administration of the Plan. The
Board may from time to time appoint additional members of the Committee or
remove members and appoint new members in substitution for those previously
appointed and to fill vacancies however caused.


17.02    The decision of the Committee relating to any question concerning or
involving the interpretation or administration of the Plan shall be final and
conclusive, and nothing in the Plan shall be deemed to give any employee any
right to participate in the Plan, except to such extent, if any, as the
Committee may have determined or approved pursuant to the provisions of the
Plan.


XVIII.
Nature of the Plan



18.01    Benefits under the Plan shall generally be payable by the Company from
its own funds, and such benefits shall not (i) impose any obligation upon the
trust(s) of the other employee benefit programs of the Company; (ii) be paid
from such trust(s); nor (iii) have any effect whatsoever upon the amount or
payment of benefits under the other employee benefit programs of the Company.
Participants have only an unsecured right to receive benefits under the Plan
from the Company as general creditors of the Company. The Company may deposit
amounts in any CenturyTel, Inc. Supplemental Executive Retirement Trust (the
"Trust") established by the Company for the purpose of funding the Company's
obligations under the Plan. Participants- and their beneficiaries, however, have
no secured interest or special claim to the assets of the Trust, and the assets
of the Trust shall be subject to the payment of claims of general creditors of
the Company upon the insolvency or bankruptcy of the Company, as provided in the
Trust.


XIX.
Employment Relationship



19.01    An employee shall be considered to be in the employment of the Company
and its subsidiaries as long as he remains an employee of either the Company,
any Subsidiary of the Company, or any corporation to which substantially all of
the assets and business of the Company are transferred. Nothing in the adoption
of this Plan nor the designation of any Participant shall confer on any employee
the right to continued employment by the Company or a Subsidiary of the Company,
or affect in any way the right of the Company or such Subsidiary to terminate
his employment at any time. Any question as to whether and when there has been a
termination of an employee's employment, and the cause, notice or other
circumstances of such termination, shall be determined by the Board, and its
determination shall be final.

19

--------------------------------------------------------------------------------


 
XX.
Amendment and Termination of Plan



20.01    The Board of Directors of the Company in its sole discretion may
terminate the Plan at any time, and shall have the right to alter or amend the
Plan or any part thereof from time to time, except that the Board of Directors
shall not terminate the Plan or make any alteration or amendment thereto which
would impair any rights or benefits of a Participant previously accrued.


XXI.
Binding Effect



21.01    This Plan shall be binding on the Company, each Subsidiary, and any
affiliate designated by the Company as a participating employer under this Plan,
the successors and assigns thereof, and any entity to which substantially all of
the assets or business of the Company, a Subsidiary, or a participating
affiliate are transferred.


XXII.
Reimbursement to Participants



22.01    After a Change of Control, the Company shall reimburse any Participant,
or beneficiary thereof, for all expenses, including attorney's fees, actually
and reasonably incurred by the Participant or beneficiary in any proceeding to
enforce any of their rights under this Plan.


XXIII.
Construction



23.01    The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, and the singular may indicate the plural, unless
the context clearly indicates the contrary. The words "hereof', "herein",
"hereunder" and other similar compounds of the word "here" shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section. Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.

20

--------------------------------------------------------------------------------


 
XXIV.
Demand For Benefits



24.01    Benefits upon termination of employment shall ordinarily be paid to a
Participant without the need for demand, and to a beneficiary upon receipt of
the beneficiary's address and Social Security Number (and evidence of death of
the Participant, if needed). Nevertheless, a Participant or a person claiming to
be a beneficiary who claims entitlement to a benefit can file a claim for
benefits with the Committee. The Committee shall accept or reject the claim
within 30 days of its receipt. If the claim is denied, the Committee shall give
the reason for denial in a written notice calculated to be understood by the
claimant, referring to the Plan provisions that form the basis of the denial. If
any additional information or material is necessary to perfect the claim, the
Committee will identify these items and explain why such additional material is
necessary. If the Committee neither accepts or rejects the claim within 30 days,
the claim shall be deemed denied. Upon the denial of a claim, the claimant may
file a written appeal of the denied claim to the Committee within 60 days of the
denial. The claimant shall have the opportunity to be represented by counsel and
to be heard at a hearing. The claimant shall have the opportunity to review
pertinent documents and the opportunity to submit issues and argue against the
denial in writing. The decision upon the appeal must be made no later than the
later of (a) 60 days after receipt of the request for review, or (b) 30 days
after the hearing. The Committee must set a date for such a hearing within 30
days after receipt of the appeal. In no event shall the date of the hearing be
set later than 60 days after receipt of the notice. If the appeal is denied, the
denial shall be in writing. If, prior to a Change of Control, an initial claim
is denied, and the claimant is ultimately successful, all subsequent reasonable
attorney's fees and costs of claimant, including the filing of the appeal with
the Committee, and any subsequent litigation, shall be paid by the Employer
unless the failure of the Employer to pay is caused by reasons beyond its
control, such as insolvency or bankruptcy.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Plan this 29th day of
November, 2006.
 

 
CENTURYTEL, INC.
             
By:
/s/ R. Stewart Ewing, Jr.
   
Stewart Ewing, Jr.
   
Executive Vice President and
   
Chief Financial Officer

 
 
21

--------------------------------------------------------------------------------